Citation Nr: 0334930	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the residuals of 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to May 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.    


REMAND

On November 9, 2000, the VCAA became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran with regard to the issue of 
entitlement to service connection for Hepatitis C is not  
adequate under the Quartuccio guidelines.  Specifically, the 
veteran was never sent a VCAA/duty to assist letter.  No 
communication from VA has adequately identified the evidence 
the veteran would need to substantiate his claim, the 
evidence presently of record, or the veteran's and VA's 
respective responsibilities in development of the claim on 
appeal.  Under Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV), 
the Board may not provide notice on its own.   

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), (PVA) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit)  invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
remanded anyway for additional development and to provide the 
veteran with adequate notice with regard to the VCAA, the RO 
must take the opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed for response to a VCAA notice.

The Board also notes that in a form authorizing release of 
treatment records by the Southwest Medical Association, 
received in April 2002, the veteran indicated that a Charles 
McSwain, D.O., diagnosed fibromyalgia that was probably 
caused by Hepatitis C about 1970 to 1975.  Treatment records 
from the Southwest Medical Association have not been 
associated with the file, and it does not appear that any 
attempt was ever made to obtain them.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
supra, the guidance of the Court in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran is sent a 
letter advising him of the VCAA and 
specifically of what is needed to 
establish service connection for 
Hepatitis C, what the evidence shows, and 
of his and VA's respective 
responsibilities in claims development.  
The veteran should be afforded the 
requisite period of time to respond.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for residuals of 
Hepatitis C since his separation from 
service in 1975, then obtain copies of 
all clinical records of such treatment 
which are not already in the claims 
folder.  Specifically noted in this 
regard are records of treatment by 
Charles McSwain, D.O., at the Southwest 
Medical Association.
3.  After any additional records are 
obtained and associated with the claims 
file, the RO should readjudicate the 
claim in light of any evidence added to 
the record (not previously considered by 
the RO).  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist in the development of the 
claim.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

